Citation Nr: 1202434	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  11-15 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for pancreatic cancer, to include as secondary to herbicide exposure.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from June 1967 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Milwaukee, Wisconsin Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned at a Board hearing conducted at the RO in July 2011.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for pancreatic cancer which he opines is secondary to his exposure to herbicides during his service in Vietnam.  A June 2010 response from the National Personnel Records Center reflects that the Veteran served in the Republic of Vietnam from August 1968 to November 1968 and his DD Form 214 indicates he received the Combat Action Ribbon.  The claims file contains competent medical evidence demonstrating the current existence of pancreatic cancer.  

A disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309 will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  No condition other than the ones listed in 38 C.F.R. § 3.309(a) will be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran, who served in the Republic of Vietnam was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, ischemic heart disease, all chronic B-cell leukemias, Parkinson's disease, chloracne or other acneform diseases consistent with chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), and type II diabetes.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).

Section 2 of the Agent Orange Act of 1991, Pub. L. 102-4 (Act), codified in pertinent part at 38 U.S.C.A. §§ 1116(b) and (c), provides that whenever the Secretary determines, based on sound medical and scientific evidence, that a positive association (i.e., the credible evidence for the association is equal to or outweighs the credible evidence against the association) exists between exposure of humans to an herbicide agent and a disease, the Secretary will publish regulations establishing presumptive service connection for that disease.  If the Secretary determines that a presumption of service connection is not warranted, he is to publish a notice of that determination, including an explanation of the scientific basis for that determination.  The Secretary's determination must be based on consideration of reports of the National Academy of Sciences (NAS) and all other sound medical and scientific information and analysis available to the Secretary.

Section 3 of the Act directs the Secretary of Veterans Affairs to seek to enter into an agreement with the NAS to review and summarize the scientific evidence concerning the association between exposure to herbicides used in the Republic of Vietnam and each disease suspected to be associated with such exposure.  Claims based on Agent Orange exposure are unique in that entitlement, under the presumptions codified in 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 3.309, is based on an analysis of scientific evidence.  Section 3 of the Agent Orange Act of 1991 directed the Secretary of VA to seek to enter into an agreement with NAS to review and summarize the scientific evidence concerning the association between exposure to herbicides used in the Republic of Vietnam and each disease suspected to be associated with such exposure.  The Secretary determined, based on sound medical and scientific evidence, that a positive association (i.e., where the credible evidence for the association was equal to or outweighed the credible evidence against the association) existed between exposure to an herbicide agent and the disorders listed in the statute.  See 64 Fed. Reg. 59232, 592233 (Nov. 2, 1999).

The Board notes that pancreatic cancer is not a disease subject to the Agent Orange presumption.  38 C.F.R. § 3.309(e); see also Notice:  Health Outcomes Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81332, 81333 (Dec. 27, 2010) (noting that pancreatic cancer was categorized under certain other health outcomes as having inadequate or insufficient evidence to determine whether an association with herbicide exposure exists).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The Board finds that a VA examination is necessary to decide this claim.  VA must provide a medical examination or opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and 
(2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 C.F.R. 
§ 3.159(c)(4)(i) (2011).  When deciding whether an examination or opinion is necessary, the Secretary shall consider the evidence of record, "taking into consideration all information and lay or medical evidence (including statements of the claimant)."  38 U.S.C.A. § 5103A(d)(2). 

As noted above, there is competent evidence of the current existence of pancreatic cancer as documented in the clinical records.  There is also an event/injury in service as the Veteran is presumed to have been exposed to herbicides during his tour of duty in Vietnam.  Furthermore, there is some medical evidence of record linking pancreatic cancer to the Veteran's exposure to herbicides.  The Veteran submitted a statement from P.S.R., M.D., dated in July 2011, noting that there is no convincing data to indicate that there is not an association between Agent Orange exposure and pancreatic cancer.  The Board notes that the July 2011 statement from Dr. P.S.R. is very bare and cursory and fails to reference any supporting documents for the conclusion reached or provide any rationale.  Consequently, it cannot support a grant of service connection.  

Additionally, in August 2011, a private physician, S.W.K., M.D., wrote that the Veteran had been a patient for many years.  The Veteran was diagnosed with stage IV adenocarcinoma of the pancreas in May 2010.  The physician noted the Veteran has served in Vietnam and that he reported exposure to herbicides.  It was written that the Veteran did not have a known family history of carcinoma with the exception of a maternal uncle with prostate cancer who died of pneumonia.  
Dr. S.W.K. indicated that the prostate cancer appeared to be unrelated to the pancreatic cancer in the uncle.  It was noted that pancreatic cancer can, in some cases, be caused by poor lifestyle choices but, for as long as the physician had known the Veteran, he had led a healthy lifestyle.  The physician wrote that, given that the Veteran did not have any of the traditional risk factors for pancreatic carcinoma, it was his medical opinion that it was at least as likely as not that the Veteran's cancer is the result of his exposure to herbicides while in Vietnam.  

While the August 2011 letter from the private physician indicates a link between active duty exposure to herbicides and pancreatic cancer, the evidence is insufficient upon which to base a grant of service connection.  The examiner did not address the findings of the NAS set out above with regard to disease caused by exposure to herbicides.  The failure to address this significant evidence reduces the probative value of the August 2011 opinion.  While Dr. S.W.K.'s provided a positive opinion, the opinion does not provide a thorough rationale.  Therefore, the Board finds it to be too speculative to award service connection.  The opinion does, however, provide an indication that the Veteran's current pancreatic cancer may be associated with his active duty service.  As such, the Board finds that a remand is necessary to obtain a VA examination and thorough medical opinion regarding the etiology of the Veteran's pancreatic cancer.  

Upon remand, the Veteran should be requested to identity any relevant VA or private treatment records.  


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Request that the Veteran identify any relevant VA or private treatment records regarding his pancreatic cancer.  Ask the Veteran to provide a release form authorizing VA to request any private treatment records, to include any additional records from Dr. S.W.K.  These medical records should then be requested, and the AOJ should specify that actual treatment records, as opposed to summaries, are needed.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.  If the records, VA or private, are unavailable, follow the appropriate procedures in 38 C.F.R. § 3.159(e).

2.  After any records are obtained in #1 above, schedule the Veteran for a VA examination and obtain a VA medical nexus opinion on the determinative issue of causation, specifically insofar as whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's pancreatic cancer was related or attributable to his military service, and in particular to his presumed exposure to Agent Orange based on his verified service in Vietnam during the Vietnam Era.  The claims file and a copy of this Remand must be made available to and reviewed by the VA examiner.  The examination report should indicate that such a review occurred.  

The VA physician (a physician is preferred because this is a complex medical question) designated to provide this opinion must provide a thorough rationale for the opinion, if necessary citing to specific evidence in the file.  If the requested opinion cannot be provided without resort to speculation, the examiner must so state and then provide a complete rationale for why the requested opinion would require a resort to speculation to answer.  

3.  Then readjudicate the claim of entitlement to service connection for pancreatic cancer in light of the additional evidence.  If claim is not granted to the appellant's satisfaction, send him and his representative a supplemental SOC (SSOC) concerning the claim and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim. 


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

